ON MOTION FOR REHEARING.
Wade, J.
A motion for rehearing was filed by the Quitman Oil Company on the sole ground that the court must have overlooked the fact disclosed by the evidence that this defendant was a corporation, and therefore incapable of entering into partnership relations, and that anything done by it through its manager which might have had the legal effect of rendering an individual liable as a partner, on account of debts incurred by the promoters of the Morven Gin Company, who neglected to take any of the necessary steps towards the incorporation of that proposed company, would be ultra vires and not binding on the Quitman Oil Company.
The question raised by the motion for rehearing, however, was not raised by the defendant’s plea, and was nowhere presented in the record for determination, and was not even referred to in the briefs for the defendants in error, and this court, therefore, was not required to decide it. Rehearing denied.